Pratt, J.
Plaintiff was injured while alighting from defendant’s car, in which he was a passenger. There was a conflict of testimony on the trial as to whether the injuries were caused by the sudden starting of the car, after it had been stopped at plaintiff’s request, and while he was in the act of alighting therefrom, or whether they were the result of plaintiffs attempt to alight from the car while it was in motion, and before it had been stopped. That question was properly left to the jury. We are unable to see that any error was committed on the trial. The exception at folio 62,1 which the appellant now seeks to sustain on the ground that the question was leading, was taken under a general objection to the question, without specifying any ground. It would have been in the discretion of the court to allow the question, even if it had been objected to on the ground that it was leading.
The question at folio 63 1 was properly allowed. The witness Dr. Lumbeck had testified that he had been a physician and surgeon for 18 years; that he examined plaintiff with respect to his condition, and found him partially paralyzed in the lower part of the spine and left side, and his left leg and left arm in a partial state of paralysis; that there was a defective sensitiveness in the small of the back, the left leg, and left arm; and that those conditions made him half useless or half powerless, and perceptibly lame. Ample foundation for the question had thus been laid.
Mor was there any error in the refusal of the court to charge as requested at folio 93.2 Dr. Lumbeck had testified that, in his opinion, from the examination he had made of plaintiff, he would not recover from his injuries. That testimony was positive as to plaintiff’s injuries. The judgment and order appealed from should be affirmed, with costs.
Dykman, J., concurs.

 These questions appear in opinion of Barnard, P. J., infra.


 Defendant here requested a charge “that there is no evidence to justify any allowance for future damages, ” or, “as for a permanent disability. ”